Citation Nr: 0404747	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  99-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and C. T.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to June 
1974, including service in Vietnam.

The remote history of this appeal has been described in 
previous decisions and will not be repeated.  The veteran's 
claim seeking entitlement to service connection for PTSD was 
denied by the Board of Veterans Appeals (the Board) in 
January 2001.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In March 2001, VA's Office of General Counsel filed 
an unopposed motion requesting that the Court vacate the 
Board's January 2001 decision and remand the case for further 
development and readjudication.  The Court granted the motion 
in a March 30, 2001 order and vacated the January 2001 Board 
decision.

In May 2002, the Board again denied the veteran's claim.  The 
veteran appealed the Board's May 2002 decision to the Court.  
In August 2003, counsel for the veteran and the Secretary of 
VA again filed a Joint Motion for Remand.  An Order of the 
Court dated August 19, 2003 granted the motion and vacated 
the Board's decision.  This case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.

The veteran is advised that his present appeal is REMANDED to 
the Regional Office (RO) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify him if further 
action is required on his part.

Issue on appeal

Only the issue listed on the title page has been certified as 
being on appeal to the Board and was subject to the Court's 
Order of August 2003.  The veteran has pursued other claims 
during the course of this appeal; however, no appeal as to 
any other issue has been perfected.


REMAND

After having reviewed the veteran's VA claims folder, and to 
ensure compliance with the Court's Order, the Board believes 
that a remand is necessary.

Reasons for Remand

Evidentiary development required by Court Order

(i.) Stressor verification

The Court's Order of August 2003 in essence adopted the Joint 
Motion for Remand, which determined that the Board's decision 
of May 2002 did not adequately address whether the duty to 
assist had been satisfied with respect to stressor 
development.  Specifically, it was asserted that stressor 
verification efforts should have been taken with regard to 
dates and locations of service identified by the veteran in 
statements dated in May 1999 and June 1999.  In the May 1999 
statement, the veteran alleged that he had been assigned to a 
combat engineer battalion located in the "Bearcat" area 
performing patrol duties during his first Vietnam tour, and 
in his June 1999 statement, he alleged that he had been 
assigned to the Long Bihn area in his second tour and 
participated in perimeter guard duty.

The Joint Motion for Remand indicated that additional 
stressor-verification efforts should be undertaken, to 
include contacting the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) to "request any 
information which might corroborate Appellant's alleged 
stressors."  The Board notes that the holdings of the Court 
provide specific guidance for the adjudication of PTSD claims 
where stressor verification is at issue.  See e.g. Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

(ii.) Additional service medical records

The Court-adopted Joint Motion for Remand also indicated that 
VA failed to make sufficient efforts to obtain any additional 
medical psychiatric records from the Sandia Base Army 
Hospital in New Mexico.  In this regard, it was noted that an 
October 1969 physical profile report disclosed that the 
veteran had been seen by the Psychiatric Service at this 
facility and returned to his unit.

Although it appears the veteran's service medical records are 
complete, further development should be taken to obtain any 
additional service records that might be available from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri relevant to the above.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all appropriate notification 
and development action required by the 
VCAA, implementing or clarifying law, 
court decisions and/or VA directives is 
completed.

2.  VBA must contact the NPRC for the 
purpose of obtaining any additional 
service records pertaining to psychiatric 
treatment provided at the Sandia Base 
Army Hospital in 1969.  All attempts to 
secure these records should be 
undertaken, to include referrals to all 
potential custodians of his service 
records in the event NPRC is unable to 
locate these records.

3.  VBA must attempt to verify through 
USASCRUR or other appropriate military 
authority the veteran's claim that he 
assigned to a combat engineer battalion 
located in the "Bearcat" area 
performing patrol duties during his first 
Vietnam tour (February 1967 to February 
1968), and his claim that he was assigned 
to the Long Bihn area in his second tour 
(October 1970 to October 1971) and 
participated in perimeter guard duty.  In 
this regard, VBA should attempt to obtain 
unit history and daily log reports from 
his units for these time periods to 
corroborate his assertions regarding his 
unit locations and duties.

4.  Thereafter, VBA should readjudicate 
the issue on appeal.  If any benefits 
sought on appeal remain denied, the VBA 
should provide the veteran and his 
attorney a supplemental statement of the 
case and allow an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board and 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


